Case 1:21-cv-01027-JGK Document17 Filed 06/02/21 Page 1 ai 2
Case 1:21-cv-01027-JGK Document15 Filed 06/01/21 Page 1of2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

wow ww ii i aa i i i i a eee ee x
JOSE COSME, :
Plaintiff,
1:21-cv-01027-JGK
Vv, -
26 beach Me Ae 2,
MARKET CONNECT GROUP, INC., “Tt
RHONDA LEADER, individually, and .
KEITH RIVERS, individually,
Defendants.
-_ ew wn we ee ee ee ee i a a i ee ee ee ee ee x

JOINT REPORT PURSUANT TO FRCP 26(f) AND PROPOSED DISCOVERY PLAN

This Civil Case Management Plan (the “Plan”) is submitted by the parties
in accordance with Fed. R. Civ. P. 26(f)(3):

1. The parties have engaged in settlement discussions.
2. The case is to be tried to a jury.
3. Initial disclosures pursuant to Rule 26{a){1) of the Federal Rules of Civil Procedure

shall be completed no later than June 16, 2021.

4, All fact discovery is to be completed no later than December 9, 2021.
5, Initial requests for production of documents shall be served by July 2, 2021.
7, Interrogatories shall be served by July 2, 2021.

8. Depositions of the parties shall be completed by November 12, 2021.
9. Depositions of non-parties, if any, shall be completed by December 9, 2021.

10. All expert discovery, including disclosures, reports, production of underlying
documents, and depositions, shall be completed by January 28, 2022.

11. All discovery shall be completed no later than January 28, 2022.

t . - . a j

Der feet pags Atk af/ B/ 2 Be. ed Ui
ROY Pac - uel, bi rilan chap BLML2X, 7 Rl Chere Zz Of

rae 4 “ i: Ag Lead te etl coy

 

© ole | .
ot : je [GB (Poo AO
ead, Tidl, £5 foekle Wlece , 1 Mega fA

Uy a
9 cea rt 2b Taal ONCE. ay PF EEE IE

 
Case 1:21-cv-01027-JGK D
Cee FO Oe IG Docunent 1s Fier OOOUSL PAGES aT

 

 

 

 

Dated: New York, New York
June 1, 2021
PHILLIPS & ASSOCIATES, PLLC PADUANO & WEINTRAUB LLP
By: _/s/ Jesse S. Weinstein By: /s/ Noah H. Bunz!
Jesse S. Weinstein Meredith Cavallaro
Noah H. Bunz!
45 Broadway 1251 Avenue of the Americas
Suite 430 Ninth Floor
New York, New York 10006 New York, New York 10020
(561) 613-5930 (212) 785-9100
jweinstein@tpglaws.com mc@pwlawyers.com
nhb@pwlawyers.com
Attorneys for Plaintiff Attorneys for Defendants

 
